Opinion by
Beaver, J.,
Plaintiff was employed under a written agreement as janitor and caretaker of defendant’s office building, “ He, at his own expense, employing all his help (for elevator and heat service and cleaning) and purchasing all materials that may be required for scrubbing, sweeping,” etc. In consideration of such service he was to receive $140 per month for the months during which heat was to be furnished, and $120 per month for the remainder of the year. This agreement is dated October 27, 1897. According to the testimony of the defendant, this arrangement continued until the month of April, 1898, when, in consequence of the failure to rent the rooms in her building, she made a verbal agreement by which plaintiff was to receive $55.00 for the month of May, 1898, and $45.00 per month thereafter, and that in the month of December she employed him as engineer, agreeing to pay him $40.00 per month, which he accepted, because of the difficulty to secure work in the winter time. All of these several verbal agreements or understandings are specifically denied by the plaintiff and, if there were nothing else in the case, it would be clearly one for a jury.
The defendant is corroborated by the fact that, after the several dates referred to by her, bills were made out by her agents for the plaintiff, in which his wages at the rates mentioned by the defendant in her testimony are separately set forth and those of elevator boy and scrub-women separately. Each one of these bills for eleven months is receipted by the plaintiff, four of them containing on the margin the words “services in full to date,” and all the others containing in the body of the receipts the words “ in full for services to date.”
It is clear from the testimony of the plaintiff himself that he understood what he was doing, when he signed these several receipts. True he claims that at the time of signing, he said he receipted only on account but “ had to have money to live on ” and, therefore, signed the receipt. Assuming this as true, the case is no stronger than Flynn v. Hurlock, 194 Pa. 462, in which the plaintiff gave a receipt in full of all demands, stating when he did so that he waived no rights, wherein it is said: “ He gave the receipt because the defendants refused to pay any more money without it. He must be assumed to have *369received the money upon the express condition that it was in full of all demands. He signed it with his eyes open, without any fraud, artifice, mistake or imposition practised upon him, and he. is, consequently, bound by it.” This is the doctrine of all our later cases — Crawford v. Forest Oil Co., 189 Pa. 415; Rhoads’s Est., 189 Pa. 460 ; MacDonald v. Piper, 193 Pa. 312; Benseman v. Prudential Ins. Co., 13 Pa. Superior Ct. 363 — and must prevail here.
It follows that there was no error either in the charge of the court or answers to points for charge. The assignments of error are all overruled.
Judgment affirmed.